department of the treasury internal_revenue_service washington d c date index uil no o f f ic e o f c h ief c o u n sel number info release date the honorable mary l landrieu united_states senate washington d c attention herman gesser iii dear senator landrieu i apologize for the delay in responding to your inquiry dated date to mr floyd williams national director for legislative affairs for the irs you wrote about the tax treatment of an conform with environmental protection agency epa requirements you asked whether the costs of updating underground storage tanks may be deducted and whether this position reconciles with revrul_94_38 1994_1_cb_35 company’s costs of updating its underground storage tanks to the irs has permitted taxpayers to deduct the costs of replacing underground waste storage tanks where the new tanks were filled with waste once sealed indefinitely had no salvage_value and had no remaining useful_life to the taxpayer the irs has required taxpayers to capitalize the costs of replacing underground gasoline storage tanks where such tanks constituted the acquisition of an asset that had useful_life to the taxpayer substantially beyond the taxable_year in either situation the conclusions are consistent with revrul_94_38 which requires taxpayers to capitalize costs allocable to the construction of groundwater treatment facilities because they had a useful_life substantially beyond the year in which they were constructed i hope the following information helps explain our position the deductibility of costs incurred in connection with the updating of underground storage tanks is determined under sec_162 and sec_263 of the internal_revenue_code the code in general a taxpayer can deduct all the ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 of the code however no deduction is allowed for any amounts paid out for new buildings or for permanent improvements or betterments made to increase the value of any property sec_263 of the code capital expenditures include amounts that add to the value or substantially prolong useful_life of property owned by the taxpayer or amounts that adapt property to a new or different use capital expenditures also include the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year in revrul_94_38 1994_1_cb_35 copy enclosed the irs concluded that the costs of cleaning up land and treating groundwater that a taxpayer contaminated with hazardous wastes from its business can be deducted because they did not add value to the land prolong the land’s useful_life or adapt the land to a new or different use the irs also concluded that costs of constructing groundwater treatment facilities must be capitalized because these assets had a useful_life substantially beyond the end of the taxable_year in which they were constructed this revenue_ruling did not address the costs of updating underground storage tanks in revrul_98_25 1998_1_cb_998 copy enclosed the irs specifically addressed the costs of updating underground waste storage tanks under the facts of this ruling the taxpayer produced waste by-products in the course of its manufacturing operations and placed these by-products in underground storage tanks which it buried on its land in a later year the taxpayer incurred costs to remove the old tanks and replace them with new tanks made with materials that complied with current federal state and local environmental laws the irs held that the costs of acquiring and installing the updated storage tanks within one taxable_year as well as the costs of removing cleaning and disposing of the old storage tanks were deductible as ordinary and necessary business_expenses in reaching this conclusion the irs noted that unlike most storage tanks which are used to hold a substance temporarily and are emptied and refilled repeatedly throughout their lives the taxpayer’s new tanks were filled with waste once sealed indefinitely and had no salvage_value therefore the irs concluded that upon being filled and sealed the new underground storage tanks had no remaining useful_life to the taxpayer as a result the cost of the tanks did not constitute capital expenditures moreover the new storage tanks were distinguished from the groundwater treatment facilities required to be capitalized under revrul_94_38 because those treatment facilities were useful to the taxpayer substantially beyond the taxable_year the irs also addressed the costs of updating underground storage tanks in its document dated date titled coordinated issue petroleum industry replacement of underground storage tanks at retail gasoline stations coordinated_issue_paper i have enclosed a copy of this coordinated_issue_paper under the facts of this coordinated_issue_paper the taxpayer marketed gasoline at owned or leased retail locations which contained gasoline pumps connected by pipes to underground gasoline storage tanks the coordinated_issue_paper addressed the treatment of costs incurred to remove and dispose_of leaking underground gasoline storage tanks to replace them with tanks that comply with epa requirements and to clean up any contamination that may have occurred the paper concluded that the costs to remove and replace the underground storage tanks must be capitalized the paper reasoned that these costs were incurred for the acquisition of a new asset that had a useful_life substantially beyond the taxable_year on the other hand the paper held that the taxpayer could deduct the costs of disposing of the old tanks and the costs of cleaning up contamination that occurred during the course of the taxpayer’s business operations the irs’s treatment of the costs allocable to the new underground gasoline storage tanks in the coordinated_issue_paper is consistent with conclusions in revrul_98_25 and revrul_94_38 unlike revrul_98_25 which involved waste storage tanks that were filled with waste once sealed indefinitely and had no remaining useful_life to the taxpayer the coordinated_issue_paper addressed new gasoline storage tanks which will be emptied and refilled repeatedly throughout their useful lives thus the taxpayer in the coordinated_issue_paper acquired property that it continued to use substantially beyond the end of the taxable_year similarly in revrul_94_38 the taxpayer incurred costs to construct groundwater treatment facilities that had a useful_life substantially beyond the end of the taxable_year in both situations the irs required the taxpayer to capitalize the costs allocable to the acquisition of the new property i hope this information will help you in responding to your constituent if i can be of further assistance please contact me at or of my office at sincerely heather c maloy associate chief_counsel income_tax and accounting enclosures
